Denied; Opinion Filed August 21, 2019.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00911-CV

                        IN RE A.P. AND D. P., INDIVIDUALLY AND
                     AS NEXT FRIENDS FOR K.D.P., A MINOR, Relators

                  Original Proceeding from the 422nd Judicial District Court
                                   Kaufman County, Texas
                              Trial Court Cause No. 102717-CC

                              MEMORANDUM OPINION
                            Before Justices Myers, Molberg, and Nowell
                                     Opinion by Justice Myers


        Before the Court is relators’ petition for writ of mandamus seeking to have our Court vacate

the trial court’s July 24, 2019 temporary orders and compel the trial court to return their child,

K.D.P., to their custody. To be entitled to mandamus relief, relators must show that the trial court

has clearly abused its discretion and that relators have no adequate appellate remedy. In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After

reviewing the petition and mandamus record, we conclude relators have not shown they are entitled

to the relief requested.
        Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE


190911F.P05




                                                  –2–